DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Reyna (US 5,381,964).
Reyna teaches an apparatus for cleaning brushes, which comprises a comb structure formed by tynes/needles 75 and a manifold 50/100 and a handle 100 with a connector for a water supply. The needles 75 are disclosed as spaced apart with a groove formed therebetween.  The tynes/needles 75 are disclosed as comprising orifices located on every tyne/needle 75 and the end and at the sides. Since the orifices are disclosed on sides of every needle 75 they are disclosed as located in the groove. The needles 75 are disclosed as having edges at the end of the needle. Since the needles are disclosed as made from metals the referenced edges meet the limitation “hard” recited by the claims. Reyna teaches that the device is formed by a blow molding. See entire document, especially Figures 1-6 and the related description.

Claim 19 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Reyna (US 5,381,964).
Reyna, as it discussed above teaches an apparatus for cleaning brushes, which comprises a comb structure formed by nozzles 75 and a handle 100 with a connector for a water supply.
Reyna also teaches a method for cleaning brushes comprising connecting the apparatus to a water supply, and pushing tynes/needles 75 of a multi-tyned structure between and through the bristles 10 of the brush (at least Figure 1, column 3, line 53 – column 4, line 8). The method also comprises jetting water through the orifices 84 and 82 forming fan shaped jets (at least Figure 2) to dislodge residue from the brush. The referenced orifices are located on every needle 75 and, thus, between two needles 75, which are neighboring the needle with the orifices. 
Claims 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Reyna (US 5,381,964).
Reyna, as it discussed above teaches an apparatus for cleaning brushes, which comprises a comb structure formed by needles 75 and a handle 100 with a connector for a water supply.
Reyna also teaches a method for cleaning brushes comprising connecting the apparatus to a water supply, and pushing tynes (needles 75) of a multi-tyned structure between and through the bristles 10 of the brush (at least Figure 1, column 3, line 53 – column 4, line 8). The method also comprises jetting water through the orifices 84 and 82 forming fan shaped jets (at least Figure 2) to dislodge residue from the brush. The referenced orifices are located on every needle 75 and, thus, between two needles 75, which are neighboring the needle with the orifices. 
Since the referenced orifices are located on every needle 75, they are located on the both sides of the needle, which is between two neighboring the needle with the orifices. Reyna also teaches jetting water jets from sides of the needles 75 substantially normal to the needle structure (at least Figure 1-3).
Reyna also teaches manipulating the structure through the brush.
Thus, Reyna teaches the claimed method except for specific recitation of repeatedly moving the needle structure through the brush.
However, it would have been obvious to an ordinary artisan at the time the invention was made to move the structure back and forth along the bristles to ensure complete cleaning of the brush since the relative movement of the cleaning jets and the object to be cleaned and the relative movement of the comb-like structure and the bristles will increase cleaning action and would ensure complete cleaning of all the areas of the brush bristles. It would have also been obvious to an ordinary artisan at the time the invention was made to clean brush from all sides to ensure complete cleaning of the brush.
 
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
The applicants amended the claims and allege that Reyna does not teach the “hard or sharp leading edges acting to scrape against the bristles”.
This is not persuasive.
In contrast to the applicants’ allegation Reyna teaches the edges as claimed.
Every needle 75 of Reyna is disclosed as having an edge at the end of the needle (at least Figures 1-4).
Since the needles are disclosed as made from metals the referenced edges meet the limitation “hard” recited by the claims.
The edges of needles of Reyna are fully capable of scrapping recited by the claims.
Moreover, at least Figures 1 and 2 clearly show that the edges of needles 75 scrapp the bristles 10 when moved.
The applicants allege that the claimed “leading edges” are the structures extending along the length of the tynes, rather than the ends of the tynes.
However, the claims are not limited to the argued structures.
The claims are not limited to the leading edges extending along the length of the tynes.
Thus, the applicants’ arguments are ore specific than the claims and are directed to a structure that is not recited by the claims.
Thus, in contrast to the applicants’ allegations, Reyna teaches the limitation of “wherein the tynes have hard or sharp leading edges” as recited by the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to the apparatuses with comb-like structures and liquid supply arrangements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711